Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 1 of 9            FILED
                                                               2020 Sep-30 PM 03:24
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 2 of 9
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 3 of 9
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 4 of 9
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 5 of 9
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 6 of 9
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 7 of 9
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 8 of 9
Case 7:20-cv-01505-LSC Document 1 Filed 09/30/20 Page 9 of 9
